DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 12/1/2020, applicant has submitted an amendment filed 3/1/2021, and has also submitted a supplemental amendment filed 4/1/2021.
Claim(s) 1-11 has/have been amended.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyoko Makino on 4/27/2021.

The application has been amended as follows: 
Amend the claims as follows:
1. (Previously presented) A response device configured to form a response sentence to an input sentence, 
said response device comprising:
detection circuitry configured such that, in a case where the input sentence contains an 
response sentence forming circuitry configured to form a response sentence whose content is related to the related term that has been detected by the detection circuitry.

2. (Previously presented) The response device as set forth in claim 1, wherein the detection circuitry (i) detects, in a database that stores a combination of words with respect to a plurality of sentences, at least one first shared word that is combined with the unknown word and (ii) detects, in the database, that a known word that is combined with the at least one first shared word is the related term.

3. (Currently Amended) The response device as set forth in claim 2, wherein the at least one shared word comprises a plurality of first shared words, and wherein the detection circuitry (iii) detects [[a ]]the plurality of [[the ]]first shared words 

4. (Currently Amended) The response device as set forth in claim 1, further comprising: 
category estimating circuitry configured to, in a case where it is impossible for the detection circuitry to detect the related term, determine that a category of at least one first shared word, which is used in s with the unknown word that is contained in the input sentence, is a category of the unknown word,
the[[ a]] response sentence forming circuitry forming [[the]]a response sentence with use of a template that (i) is included in a plurality of templates that are stored in advance for each of a plurality of categories

5. (Currently Amended) The response device as set forth in claim 1, further comprising: 
category estimating circuitry configured to, in a case where it is impossible for the detection circuitry to detect the related term, determine a category of the unknown word from a category of an output sentence that the response device has outputted immediately before receiving the input sentence,
the response sentence forming circuitry forming the response sentence with use of a template that (i) is included in a plurality of templates that are stored in advance for each of a plurality of categories

6. (Currently Amended) A response device configured to form a response sentence to an input sentence,  
said response device comprising: 
detection circuitry configured such that, in a case where (i) the input sentence contains a first designation word first designation word and at least one second shared word used in other sentences which include a second designation word word as a related designation; and
response sentence forming circuitry configured to form a response sentence whose content is related to the related designation that has been detected by the detection circuitry.

7. (Currently Amended) The response device as set forth in claim 6, wherein the detection circuitry detects, in a database that stores (i) a combination of words with respect to a first plurality of sentences and (ii) at least one of (a) places at which the first 

8. (Previously presented) A method for controlling a response device configured to form a response sentence to an input sentence, 

a detection step of, in a case where the input sentence contains an unknown word and where at least one first shared word used in sentences with the unknown word and at least one second shared word used in other sentences with a known word are the same, detecting the known word as a related term, the unknown word being a word with which no given information that the response device uses to form the response sentence is associated, the known word being a word with which the given information is associated; and
a response sentence forming step of forming a response sentence whose content is related to the related term that has been detected by the detection step.

9. (Currently Amended) A method for controlling a response device configured to form a response sentence to an input sentence, 
said method comprising:
a detection step of, in a case where (i) the input sentence contains a first designation word first designation word and at least one second shared word used in other sentences which include a second designation word word as a related designation; and
a response sentence forming step of forming a response sentence whose content is related to the related designation that has been detected by the detection step.

10. (Previously presented) A non-transitory computer-readable recording medium in which a control program for causing a computer to function as a response device recited in claim 1 is stored, the control program causing the computer to function as each of the detection circuitry and the response sentence forming circuitry.

11. (Previously presented) A non-transitory computer-readable recording medium in which a control program for causing a computer to function as a response device recited in claim 6 is stored, the control program causing the computer to function as each of the detection circuitry and the response sentence forming circuitry.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

	As per Claim(s) 1 (and similarly claims 8 and 10), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, including (i.e. in combination with the remaining limitations in claim[s] 1) detection circuitry configured such that, in a case where the input sentence contains an unknown word and where at least one first shared word used in sentences with the unknown word and at least one second shared word used in other sentences with a known word are the same, the detection circuitry detects the known word as a related term, the unknown word being a word with which no given information that the response device uses to form the response sentence is associated, the known word being a word with which the given information is associated; and response sentence forming circuitry configured to form a response sentence whose content is related to the related term that has been detected by the detection circuitry.
	As per Claim(s) 6 (and similarly claims 9 and 11), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 6, including (i.e. in combination with the remaining limitations in claim[s] 1) detection circuitry configured such that, in a case where (i) the input sentence contains a first designation word and (ii) at least one first shared word used in sentences with the first designation word and at least one second shared word used in other sentences which include a second designation word are the same, the detection circuitry detects the second designation word as a related designation; and response sentence forming circuitry configured to form a response sentence whose content is related to the related designation that has been detected by the detection circuitry
	The prior art teaches/suggests the following.
I. Finding a most similar query/input example to an input sentence and then outputting a response associated with the most similar query/input example.
2006/0020473 teaches “As shown in FIG. 4, the formal response sentence generator 11 compares the input sentence with respective input examples #1, #2, . . . , #k . . . stored in the example database 12 and calculates the score indicating the similarity of each input example #1, #2, . . . , #k . . . with respect to the input sentence. For example, if the input example #k is most similar to the input sentence, that is, if the input example #k has a highest score, then, as shown in FIG. 4, the formal response sentence generator 11 selects the response example #k coupled with the input example #k and outputs the selected response example #k as a formal response sentence” (paragraph 105).  In this reference similarity appears to be based on a vector distance method  or a dynamic programming matching (a distance calculation) between two sentences.
6810376 teaches “suppose an online search engine has a large database of pre-stored queries and, for each such database query, a pointer(s) to a document(s) that is most relevant to the query. Then, when a new user query arrives, the online search 
II.” and “computing the similarity between a first and a second set of words comprises identifying a word of the second set of words as being most similar to a word of the first set of words, wherein the word of the second set of words need not be identical to the word of the first set of words; and computing a score of the similarity between the first and second set of words based at least in part on the word of the second set of words” and “automatically determining the semantic similarity of different sentences to one another”.  This reference does not specifically teach that the similarity between two words of two different sets of words is determined based on shared words in the sets of words being the same, and even assuming the references below could be used to determine similarity of the words based on shared words, what is claimed requires that two words are identified as similar/related because at least one shared word used in multiple sentences with one of the similar words is the same as at least one second shared word used in multiple other sentences with the other of the similar words.  This reference also appears to be directed to determining similarity of sentences based on similarity of words, not determining similarity of words based on similarity of other words in sentences.  In this reference “The sentence similarity calculator 611 preferably uses a system lexicon 619 that includes pre-computed word and word-pair scores, which include the IDFs for all words of the vocabulary and WSims for all word pairs in the vocabulary” (which seems to suggest that the word similarities are not determined but are rather pre-computed).  Lexical similarity is the number of shared does suggest determining similarities between words (but not necessarily based on “context”/surrounding-words being the same in multiple sentences).
II. usage example database containing example sentences for a plurality of words having the same or similar meaning.
	2009/0089046 “the word usage difference information acquisition program according to the present invention is a program for causing a computer provided with a corpus, which is a usage example database containing example sentences for a plurality of target vocabulary words having the same or similar meaning, and a thesaurus, which is a database describing word-to-word relationships between one word and another within a conceptual hierarchy, to extract information relating to the difference in usage for each target word” (paragraph 7).
III. generating a response for a known word that is not an unknown word when an intention of a user fails to be uniquely determined
2017/0199867 teaches “the morphological analyzer 105 that divides the speech recognition result into morphemes; the intention-estimation processor 107 that estimates an intention of the user from the morphological analysis results; the known-word extractor 114 that, when an intention of the user fails to be uniquely determined, extracts from the morphological analysis results, a feature that is other than the 
2020/0143792 (LATE filing date, Application 16/556,352) teaches “The unknown keyword detection unit detects, from the input sentence, an unknown keyword. The related keyword estimation unit acquires, in response to the detection of the unknown keyword, one or more candidates for a related keyword having a meaning close to the unknown keyword from predetermined keywords. The response generation unit generates a response to the input sentence based on the one or more candidates for the related keyword when the unknown keyword is detected” (Abstract)
2020/0210505 (LATE filing date, Application 16/710,479) teaches “determine a keyword from a query based on the query being input, obtain a word related to the keyword based on information on a user preference, and provide a response to the user query based on the keyword and the word. The processor may be configured to control the electronic apparatus to obtain at least one word from among a plurality of candidate words corresponding to the keyword as a word related to the keyword based on the 
IV. Determining that words are similar based on similar context, including where similar words are used in similar sentences and similar sentences are composed of similar words
Hashimoto, Takashi. “Usage-based Structuralization of Relationships between Words”, 1997, In P. Husbands & I. Harvey (Eds.), Proceedings of the Fourth European Conference on Artificial Life (pp. 483–492) .  teaches “similar words are used in similar sentences and similar sentences are composed of similar words” which suggests where two words can be determined to be related/similar based on being used in sentences that have shared words.
9037464 teaches “receive an input comprising a plurality of words that surround an unknown word in a sequence of words and map the plurality of words into a numeric representation in a high-dimensional space; and a classifier layer configured to process the numeric representation of the input to generate a respective word score for each word in a pre-determined set of words, wherein each of the respective word scores represents a predicted likelihood that the corresponding word is the unknown word; and instructions to process each word in a vocabulary of words using the embedding function layer to obtain a respective numeric representation of each word in the vocabulary in the high-dimensional space and to associate each word in the vocabulary with the respective numeric representation of the word in the high-dimensional space” multiple sentences with shared words that are also used in multiple sentences with the unknown word.
2016/0371254 teaches (but also teaches against) determining that words used in sentences that have shared words are determined to have similar meaning (teaches against because antonyms are determined to have similar meaning).  In paragraph 25, 
2019/0279647 (LATE effective filing date) teaches “the process may examine words or phrases bounded by (on one or both sides) of a phrase/word at issue, and find other occurrence of other phrases/words with the bounding words/phrases (e.g., in a corpus to text 1204). The process may infer that words/phrases bounded by the same words/phrases have an equivalent meaning/intent” (paragraph 185)
	2012/0010870 teaches “when the electronic dictionary software tries to find an appropriate lexical meaning for the current word to translate it into another natural language, the system, at first, finds its one or more morphological lemma, and when the system finds more than one lexical meaning corresponding to the lemma, the system analyzes the syntactic, semantic and pragmatic context which may include one or more 
2007/0005701 teaches “inferring the meaning of words based on the context in which they are used” (paragraph 69)
V. Anaphora resolution
2015/0261743 teaches anaphora resolution including for a pair of sentences “John told me the answer.  Now I know it.”, converting “it” to “the answer”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5873055 teaches “Even though a word consists of eleven letters or more, if the construction of the word contains a prefix or a suffix so that the word becomes big, and if the meaning of its fragment or of the whole word is readily inferred, the word is set to low level. For example, the above two words both have the prefix "super", and the rest of the words are "natural" and "vision", respectively, which are basic words. The 
2017/0103059 teaches “context vectors for the first and second entities can be created based on at least one aspect of surrounding words of the first and second entities respectively: part of speech, a semantic group, meaning, distance to the first and second entities, and a significance value, the surrounding words being cited in sentences where the first and second entities are cited. Then, the context vectors of the first and second entities can be included in the first and second context features, respectively” (paragraph 98)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







EY 4/27/2021
/ERIC YEN/Primary Examiner, Art Unit 2658